1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
2                                                                  EASTERN DISTRICT OF WASHINGTON




3                        UNITED STATES DISTRICT COURT Dec 11, 2018
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK    C



4
     DAVID MANLOVE,                             No. 2:18-CV-00089-SMJ
5
                               Petitioner,      ORDER DENYING PETITION
6                                               FOR A WRIT OF HABEAS
                  v.                            CORPUS
7
     RONALD HAYNES,
8
                               Respondent.
9

10         Before the Court is pro se Petitioner David Manlove’s First Amended

11   Petition for a writ of habeas corpus under 28 U.S.C. § 2254, ECF No. 9. Petitioner,

12   a prisoner at the Stafford Creek Corrections Center, challenges the Stevens County

13   Superior Court judgment under which he is currently held in custody. Id. The Court

14   directed that the petition be served on Respondent Ronald Haynes. ECF No. 10 at

15   2. Respondent asks the Court to deny the petition as time barred. ECF No. 12 at 6–

16   8. Having reviewed the pleadings and the file in this matter, the Court is fully

17   informed1 and denies the petition with prejudice.

18         On January 23, 2014, a jury found Petitioner guilty of residential burglary,

19
     1
      After careful consideration, the Court concludes this matter may be decided solely
20   on the state court record and neither discovery, nor an evidentiary hearing, nor any
     further delay is warranted.


     ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS - 1
1    second degree unlawful possession of a firearm, possession of more than forty

2    grams of marijuana, third degree possession of stolen property, and first degree

3    malicious mischief. ECF No. 13-1 at 2. The Stevens County Superior Court entered

4    a judgment against Petitioner on January 28, 2014. Id. The state trial court sentenced

5    Petitioner and committed him to the custody of the Washington State Department

6    of Corrections. Id. at 2, 15.

7          On February 4, 2014, Petitioner appealed the judgment to the Washington

8    State Court of Appeals, Division III. Id. at 17, 26, 83. The state appellate court

9    affirmed the judgment on March 17, 2015. Id. at 83, 93. The Washington State

10   Supreme Court denied Petitioner’s petition for review on September 2, 2015. Id. at

11   96. Petitioner did not seek a writ of certiorari from the U.S. Supreme Court. ECF

12   No. 9 at 12. His deadline for doing so was ninety days after the state supreme court

13   denied review. See Sup. Ct. R. 13.1.

14         On August 4, 2016, Petitioner filed a personal restraint petition with the

15   Washington State Court of Appeals, Division III. ECF No. 13-1 at 98. The acting

16   chief judge of the state appellate court dismissed the personal restraint petition as

17   frivolous on March 13, 2017. Id. at 127, 131. The acting commissioner of the

18   Washington State Supreme Court denied Petitioner’s motion for discretionary

19   review on August 11, 2017. Id. at 147, 150. Finally, a panel of five state supreme

20   court justices unanimously denied Petitioner’s motion to modify the




     ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS - 2
1    commissioner’s ruling on November 8, 2017. Id. at 2017.

2             On March 12, 2018, Petitioner submitted to this Court a Petition Under 28

3    U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody. ECF No. 1.

4    This original habeas corpus petition was filed on March 28, 2018, when Petitioner

5    paid the filing fee. See ECF No. 3. On May 22, 2018, the Court ordered Petitioner

6    to amend the original petition to show, among other things, that it was timely. ECF

7    No. 4 at 7–8. Petitioner filed his First Amended Petition on August 13, 2018. ECF

8    No. 9.

9             A person in custody pursuant to a state court judgment may petition a federal

10   court for a writ of habeas corpus “on the ground that he is in custody in violation of

11   the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). But

12   a federal habeas corpus petition is subject to a one-year limitation period. 28 U.S.C.

13   § 2244(d)(1). Respondent argues the petition here was untimely. ECF No. 12 at 6–

14   8. The Court agrees.

15            A person in custody pursuant to a state court judgment must file a petition

16   for a writ of habeas corpus in a federal court within one year of “the date on which

17   the judgment became final by the conclusion of direct review or the expiration of

18   the time for seeking such review,” whichever is later. 28 U.S.C. § 2244(d)(1)(A). A

19   state court judgment becomes “final” in one of two ways—“either by the conclusion

20   of direct review by the highest court, including the United States Supreme Court, to




     ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS - 3
1    review the judgment, or by the expiration of the time to seek such review, again

2    from the highest court from which such direct review could be sought.” Wixom v.

3    Washington, 264 F.3d 894, 897 (9th Cir. 2001).

4          However, “[t]he time during which a properly filed application for State post-

5    conviction or other collateral review with respect to the pertinent judgment or claim

6    is pending shall not be counted toward any period of limitation under this

7    subsection.” 28 U.S.C. § 2244(d)(2). A timely personal restraint petition is a form

8    of “State post-conviction or other collateral review” that triggers statutory tolling.

9    See Waldron-Ramsey v. Pacholke, 556 F.3d 1008, 1010–11 (9th Cir. 2009); Harris

10   v. Carter, 515 F.3d 1051, 1053 (9th Cir. 2008); Malcom v. Payne, 281 F.3d 951,

11   956–57 (9th Cir. 2002). Statutory tolling continues for “all of the time during which

12   a state prisoner is attempting, through proper use of state court procedures, to

13   exhaust state court remedies with regard to a particular post-conviction

14   application.” Harris, 515 F.3d at 1053 n.3 (quoting Nino v. Galaza, 183 F.3d 1003,

15   1006 (9th Cir. 1999)). Where, as here, the Washington State Supreme Court

16   commissioner denies review of an order dismissing a personal restraint petition,

17   statutory tolling continues from the filing of the personal restraint petition until the

18   Washington State Supreme Court justices deny a motion to modify the

19   commissioner’s ruling. Id.

20         Here, Petitioner challenges the state trial court judgment under which he is




     ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS - 4
1    currently held in custody. That judgment became final after December 1, 2015,

2    when the state appellate court had affirmed it, the state supreme court had denied

3    review, and the deadline for seeking a writ of certiorari from the U.S. Supreme

4    Court finally expired. Petitioner did not submit his original habeas corpus petition

5    to this Court until March 12, 2018.2 However, statutory tolling applied from August

6    4, 2016 (the date Petitioner filed his personal restraint petition in the state appellate

7    court) to November 8, 2017 (the date the state supreme court justices denied

8    Petitioner’s motion to modify the state supreme court commissioner’s ruling).

9    Outside this statutory tolling period, a total of 369 days elapsed between the date

10   the state court judgment became final and the date Petitioner submitted his original

11   habeas corpus petition to this Court: 246 days from December 2, 2015 to August 4,

12   2016 and 123 days from November 9, 2017 to March 12, 2018. Because Petitioner

13   filed this habeas corpus petition more than one year after the state trial court

14

15

16   2
       The original petition was not in fact filed until Petitioner paid the filing fee on
     March 28, 2018. See ECF Nos. 1, 3. Additionally, the original petition was replaced
17   in its entirety when Petitioner filed the First Amended Petition on August 13, 2018.
     See ECF No. 4 at 8; ECF No. 9. Nonetheless, for purposes of this Order only, the
18   Court assumes, without deciding, that the First Amended Petition relates back to
     the date Petitioner submitted the original petition. This assumption allows the Court
19   to use the deadline calculation most generous to Petitioner. See ECF No. 16 at 36
     (setting forth Petitioner’s request to use the date he submitted the original petition
20   rather than the date he filed the First Amended Petition). But even under that
     calculation, it appears beyond doubt that the original petition was time barred.


     ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS - 5
1    judgment became final, it is time barred.3

2          Relying on the Court’s May 22, 2018 Order to Amend Petition, ECF No. 4,

3    Petitioner argues he had until April 29, 2018 to file his original petition here, ECF

4    No. 16 at 37. But the Court’s prior order underestimated the amount of elapsed time

5    when it declared that the original petition appeared untimely. See ECF No. 4 at 6.

6    This miscalculation could not have prejudiced Petitioner because it postdated his

7    original petition by over two months.

8          Petitioner states he “will accept the respondent’s conclusion that he is time

9    barred on the condition that he can proove [sic]” each of Petitioner’s contentions

10   are incorrect. ECF No. 16 at 37; see also id. at 37–41. But because this habeas

11   corpus petition is time barred, the merits of the parties’ dispute will not be

12   addressed.

13         Accordingly, IT IS HEREBY ORDERED:

14         1.     Petitioner’s First Amended Petition for a writ of habeas corpus under

15                28 U.S.C. § 2254, ECF No. 9, is DENIED WITH PREJUDICE.

16

17
     3
       Petitioner makes no attempt to establish equitable tolling, despite having the
18   opportunity to do so. See Waldron-Ramsey, 556 F.3d at 1011 (“To receive equitable
     tolling, a petitioner bears the burden of showing ‘(1) that he has been pursuing his
19   rights diligently, and (2) that some extraordinary circumstance stood in his way.’”
     (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005))); ECF No. 4 at 7–8
20   (explaining the equitable tolling standard and granting Petitioner an opportunity to
     amend the original petition to demonstrate its timeliness).


     ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS - 6
1          2.    The Clerk’s Office is directed to ENTER JUDGMENT in favor of

2                Respondent.

3          3.    All pending motions are DENIED AS MOOT.

4          4.    All hearings and other deadlines are STRICKEN.

5          5.    The Clerk’s Office is directed to CLOSE this file.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to pro se Petitioner and Respondent’s counsel.

8          DATED this 11th day of December 2018.

9                       _________________________
                        SALVADOR MENDOZA, JR.
10                      United States District Judge

11

12

13

14

15

16

17

18

19

20



     ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS - 7
